department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b state c date d individual e county f dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e do you meet the organizational_test under sec_501 of the code no for the reasons stated below e do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you filed articles of incorporation with the state of b effective as of c as a non-profit corporation your articles state that your purpose is transportation and administration service and employment services your - articles are silent regarding the disposition of your assets upon your dissolution shortly after your formation you amended your articles of incorporation to indicate your change from a non-profit corporation without stock to a non-profit corporation with stock your bylaws state that you will issue certificates of stock and that all corporate powers shall be exercised by or under the authority of d d is your president and founder it furthers states that the officer of the corporation will be sic chief_executive_officer president name sic d d and four other individuals are listed as officers and directors d and the other four individuals will be compensated you will provide accessible transportation from any location with affordable rates designed to cater to the needs of everyone in all communities your advertisements indicate that you offer daily weekly monthly and corporate rates you are focused initially on establishing a niche in the local free market of the transportation industry by providing friendly hours days a week transportation employment and invention services you hope to have the capability to service nearly or more customers per month d researched the target market in your area and the results indicate both business and residential clients intend to use your services your keys to success and crucial factors for the next year are in your stated order of importance e e e providing reliable and timely superior service in an effort to gain the satisfaction and loyalty of your highly valued customers initially marketing your company name and reputation in the e area in a professional and profitable manner this business will be extended to other municipalities across b and aboard sic and effective management and new inventions and or ideas to the business your objectives are as follows e e e e to introduce and market the unique non-profit transportation services provider technology solutions that you offer to the public in your region other regions in the united_states and abroad seek to grow your customer base to reach annual sales of over a million dollars the first year more the second year then and over two million dollars by the end of year three to achieve and retain a loyal customer with public or private and or with for-profit partnership base on reinvestments of funds by the end of the third year of operations by offering safe and reliable and quality and timely and inventive transportation solutions services and a for-profit product of services and to hire over employees by the end of the second year to service the high demand of customer needs and services and with board members inventions and ideas of a quality service that offers products and solutions to improving human services and quality of life of all people of america you introduce a time efficient and safe affordable ride sharing and accessible transportation alternative service in an effort to cater to the busy life styles of men women senior citizens and children in e county and neighboring communities while steadily increasing qualify of life you will also serve the transportation needs of businesses including healthcare manufacturing and restaurants among others you assert that your pricing strategy attempts to suggest to the public that you provide quality and value at a reasonable yet affordable price of your service and maintenance fees you will provide a reliable and safe quality service that will pay for vehicle maintenance employee gas mileage sub-contractor and employee wages advertising costs hiring inventions and company overhead pricing is based on a 15-mile radius for one way or a round trip each additional mile after the 15-mile radius is a set amount your services include daycare or preschool morning drop off and afternoon pick up this is a free service and you charge only a maintenance fee of less than f dollars per person round-trip and it would be further discounted as a weekly rate you will have group rates within a 15-mile radius you also offer out of town round trips these will include a few specific cities and will have a set price you have set rates per person for one-way trips and a set rate for round trips around town you said you will offer a discounted rate for passengers over the age of but you did not provide a discount schedule in e county there are three major transportation service companies already established that will serve as your major competition you will reach your target audience through a variety of marking channels you will network advertise and promote your company in an effort to gain as many customers as possible you will try some local_advertising and use the internet your strategy is to complete the establishment of the mission as an sic for-profit leader that began years ago your core customer base will initially be reached through local letter rev catalog number 47630w radio and word of mouth as well as the web as the business grows you will extend your advertising into television radio etc you submitted a statement that you are a mentoring program that was started and currently operates behind prison walls and the hope is eventually your program will be found in all neighborhoods in north america you aim to give advice on proper decision-making whether its answering questions about gangs drugs alcohol abuse crime and the penalties and peer pressure you can also provide paralegal compliance you will provide further assistance to those who may need to borrow money until their next paycheck you will have a same day money loan service and any resident_of_the_united_states can borrow from you the money can be used for bail bonds bills security down payment rent car payments clothes really any loan means the public can contact d for further details no other details regarding these programs were provided you submitted a verified statement of d in support of your application it states that this is a sole_proprietorship with d as the sole owner of the business you anticipate that approximately of your revenues will come from gross_receipts from admissions merchandise sold or services performed your main expenses are for salaries and wages of officers directors and employees law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise that as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1_501_c_3_-1 provides that the term ‘charitable’ is used in sec_501 of the code in its generally accepted legal sense such term includes relief of the distressed revrul_72_124 1972_1_cb_145 describes an organization that operated a home for the elderly it qualified for exemption under sec_501 of the code as a charitable_organization because it met the special needs of the elderly for housing healthcare and financial security revrul_76_244 1976_1_cb_155 describes a charitable_organization that provided home delivered meals to elderly and disabled persons volunteers delivered the meals a nominal fee that was insufficient to cover the costs of the meals and delivery was charged in some cases no fees were charged depending on the recipients’ abilities to pay the organization qualified for exemption under sec_501 of the code revrul_77_246 1977_2_cb_190 describes an organization that was formed to provide low cost bus transportation for senior citizens and disabled persons in a community where public transportation was unavailable or inadequate although the organization charged a nominal fee it was dependent upon contributions and federal and local governmental grants in order to meet its operating_expenses the organization qualified for exemption under sec_501 of the code revrul_85_2 1985_1_cb_178 describes an organization that provides legal assistance to guardians ad litem who represent abused and neglected children before a juvenile court that requires their appointment lessens the burdens of government and therefore qualifies for exemption under sec_501 of the code the criteria set out for determining whether an organization's activities are lessening the burdens of government are first whether the governmental_unit considers the organization's activities to be its burden and second whether these activities actually lessen the burden of the governmental_unit an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances 70_tc_352 describes an organization whose sole activity was to provide consulting services for a fee to nonprofit_organizations it provided qualified persons to perform research projects for its clients the fees charged by the organization were set at or close to cost but were not less than the organization’s full cost of providing its service the organization was denied exemption because it operated in a commercial nonexempt manner the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization was not operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 of the code in 283_fsupp2d_58 d d c the court noted that airlie acts as an intermediary and does not directly benefit the public and airlie’s conference patrons are not limited to exempt entities the court acknowledged that airlie’s activities have some noncommercial characteristics but found these outweighed by other factors such as the nature of airlie’s clients and competition its advertising expenditures and substantial revenues derived from wedding and special events in the court’s review these factors support an adverse conclusion the court concluded that airlie does not qualify under sec_501 of the code because it operates its conference center in a manner consistent with that of a commercial business letter rev catalog number 47630w application of law as explained in sec_1_501_c_3_-1 to be exempt as an organization described in sec_501 of the code you must be both organized and operated exclusively for one or more of the purposes specified in such section because you are neither organized nor operated exclusively for exempt purposes you are not exempt your articles of incorporation contain a purpose clause which is broader than acceptable under sec_1 c -1 b iv additionally your articles indicate you will have stock which will give ownership to individuals your articles are also silent regarding the distribution of your assets upon your dissolution as stated in sec_1_501_c_3_-1 i and c -1 b to satisfy the organizational_test you must have a valid purpose and dissolution clause you do not have a proper_purpose or dissolution clause therefore you are not organized for exempt purposes as described in sec_501 of the code you are formed provide a transportation service for a fee for anyone that needs a ride you also mentioned other services you will provide such as making loans a substantial portion of your activities are devoted to non- exempt functions therefore you do not qualify for exemption as described in sec_1 c - c the provision of transportation services to anyone interested without condition or restriction is not a charitable educational or religious activity within the meaning of sec_501 of the code you are not described in sec_1_501_c_3_-1 because you are not providing ‘charitable’ services rather you are providing transportation services which are available to anyone for a fee you are not like the organization described in revrul_72_124 you do not meet the special needs such as financial security of the elderly and the disabled you provide your services to anyone who needs transportation although you state that you will have lower rates for those over the age of based on your pricing schedules you charge the same to any passenger even if you do offer a discount this factor alone is not enough to warrant exemption businesses often offer senior discounts but that does not automatically entitle them to exemption you are not like the organizations described in revrul_76_244 and revrul_77_246 you are dependent on service fees to operate your fees cannot be described as nominal and they are not set below cost you have no provision for basing your fees on the riders’ ability to pay you operate in a manner similar to any for-profit transportation service you set your fees to meet your financial obligations you are not like the organization described in revrul_85_2 because you are not lessening the burdens of government as stated in revrul_85_2 an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden you have not shown that a governmental_unit considers your activity to be its burden or that you actually lessen that burden you are similar to the organizations described in the b s w group inc and airlie foundation your primary purpose is to provide transportation services for your clients who request non-emergency transportation you are dependent on the fees you charge to operate the provision of transportation services on a regular basis for a fee is a trade_or_business ordinarily carried on for a profit in fact multiple times throughout your application you refer to yourself as a for-profit business the fees you charge lack the donative element necessary to establish your activities as charitable you do not qualify for exemption because you operate in a substantially non-exempt manner rather than exclusively for charitable purposes letter rev catalog number 47630w your position you provide a transportation service to your local community you are ready and able to fill the transportation void that currently exists your services include friendly around the clock door-to-door transportation service you will focus on taking clients to and from work school and daycare as well as other transportation needs you will focus on special care at a discounted rate for all citizens your initial potential customers will include primarily those in the lower to middle income brackets but of all ages in your community you will operate at low rates in disadvantaged and distressed communities you will allow for low cost transportation services throughout the state of b you claim you are not a call-by-demand service and do not operate like an ordinary cab service you are clearly a not-for-profit organization that is seeking approval for the express purpose to create employment opportunities and to work to invest and reinvest into b hardship communities you are lessening the burdens of government because you were incorporated as a non-profit corporation your activities are operated and coordinated under the authority of either the federal or local_government in support of your charitable mission this relationship supports that you are lessening the burdens of government so long as you operate as a governmentally supervised program you recommend that we review the airlie foundation vy commissioner court case which concluded that the foundation was operated for a substantial non-exempt purpose you state that you are clearly seeking to service the disabled people with disabilities senior citizens and the needy that are below poverty level and are in need of a community based transportation system at very low rates your said your services are below cost our response to your position although you state that you provide services to the disadvantaged senior citizens and people with disabilities at reduced_rate you also provide services to anyone needing transportation you have not provided a sliding scale fee schedule to demonstrate that your fee is based on the ability to pay of the riders there is no evidence that your transportation rates are nominal furthermore you have not demonstrated that your rates address the financial needs of your riders including the elderly and the disabled as explained above you are not lessening the burdens of a government since your services are not those which are normally provided by the government and the government did not request that you provide these services on their behalf you rely heavily on fees for transportation services to your clients you are similar to the organization in airlie foundation you are operated for a substantial non-exempt purpose and do not qualify for exemption under sec_501 of the code conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you are neither organized nor operated exclusively for exempt purposes within the meaning of sec_501 you are operated for substantial non-exempt purposes which precludes you from exemption under sec_501 letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
